AO 450 (Rev. 11/11) Judgment in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

 

 

Ball Metal Beverage Container Corp )
Plaintiff )

v. ) Civil Action No. 3:12-cv-33
Crown Packaging Technology, Inc. et al )
Defendant )

JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

 

 

 

01 the plaintiff (name) recover from the

defendant (name) the amount of
dollars ($ ), which includes prejudgment

interest at the rate of %, plus post judgment interest at the rate of % per annum, along with costs.

© the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)

 

 

 

of Judgment in favor of Plaintiff Ball Metal Bev. Corp and against Defendants Crown Packaging Tech
other: Inc. and Crown Cork & Seal USA, Inc. on Complaint. Judgment in favor of Counterclaim Defendants
Ball Metal Bev.Container Corp. and Rexam Bev Can Com. and against Defendants Counterclaim
Plaintiffs Crown Packaging Tech, Inc. and Crown Cork & Seal USA Inc Infringement Counterclaims

This action was (check one):

1 tried by a jury with Judge presiding, and the jury has
rendered a verdict.

O tried by Judge without a jury and the above decision
was reached.

 

Walter H. Ree

oe decided by Judge on a motion for

 

9/25/2019

Date: CLERK OF COURT

 
